                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

 Case No. 1:18-cv-02968-DDD-STV

 STEPHEN GARRETT,

       Plaintiff,

 v.

 THE BOARD OF THE COUNTY COMMISSIONERS OF THE COUNTY OF
 FREMONT; CORRECTIONAL HEALTHCARE COMPANIES, INC.; CORRECT
 CARE SOLUTIONS, LLC; GREAT PEAK HEALTHCARE SERVICES, P.C.;
 CHC COMPANIES, INC.; NATCORE HEALTHCARE INDUSTRIES, INC.;
 WELLPATH LLC; ALLEN COOPER; PETER CEDERGREEN; TRAVIS
 WATERS; GEORGE CALLAHAN; DANIEL VAUGHT; JAMES BEICKER; TY
 MARTIN; JUSTIN GREEN; JOHN RANKIN; CARRIE HAMMEL; SARAH
 BRASSFIELD; MORGAN ROQUEMORE; TRAVIS TAYLOR; MICHAEL
 MOORE; AMANDA LUCERO; ANDREA HOPKINS; STEPHEN KREUGER;
 JEREMY MILLER; JOHN RICCI; CHARLENE COMBS; BRANDON
 O’GRADY; CORY BURTON; JAESON WATTS; CALEB CHASE; BRANDON
 LOVATO; STEPHANIE REPSHIRE; KATHLEEN MAESTAS; RAYMOND
 HERR; SHARON ALLEN; BRENT MERLO; JORDAN PETERS; ADAM
 BEATY; JOHN AND JANE DOES 1–10; and DOE CORPORATIONS 1–10,

       Defendants.


                      ORDER ON MOTIONS TO DISMISS


      The plaintiff in this case alleges constitutional harms, federal statutory

violations, and negligence arising from a sustained period of bodily restraint after

he attempted suicide during his pretrial detention. Defendants are an assemblage of

thirty-nine named and additional unnamed individuals and entities. Before the

Court are seven fully briefed motions to dismiss, covering all defendants, for failure

to state a claim under Fed R. Civ. P. 12(b)(6).
I.    ALLEGATIONS

      The following allegations are taken from the Plaintiff’s Amended Complaint

(Doc. 14) and are treated as true for purposes of assessing the motions to dismiss.

See Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir. 2013).

      A. Allegations Concerning the Plaintiff

      Plaintiff Stephen Garrett was arrested on August 10, 2016 and at all relevant

times was a pretrial detainee at the Fremont County Detention Center, a division of

the Fremont County Sheriff’s Office. During the course of his arrest, it became

known to officers that Mr. Garrett is mentally infirm. On November 15 and 16,

2016, he informed personnel at the detention center that his depression and suicidal

ideation had developed into an acute and spiraling mental health crisis. On

November 16, he told Defendant Sarah Brassfield,1 a county employee, that he was

“seriously and imminently contemplating suicide.” She responded: “I wish you

would f*cking kill yourself.”

      Hours later, on November 17, Mr. Garrett used a razor to slice open his left

arm, cutting his radial artery and causing significant blood loss. Mr. Garrett was

transported to the hospital, where his wounds were sutured and dressed, and was

returned to the detention center and placed in solitary confinement. He received no

mental health attention or intervention and, later that day, removed the bandage


      1 This Order refers to Defendants by name only as specified in the Amended
Complaint. Where no Defendant is alleged to be specifically responsible for any
action or omission, this Order merely reports, consistent with the Amended
Complaint, Mr. Garrett’s experiences with “officers,” “staff,” “medical personnel,”
and the like.

                                          2
from his own arm and tried to reopen the wound. Officers discovered the bloody

bandage on the ground, called for medical transport, and took Mr. Garrett back to

the hospital, where staff noted no significant additional harm and re-dressed the

wound. Early on November 18, Mr. Garrett was returned to the detention center,

where officers and medical personnel placed him in a restraint chair—a device with

straps across the legs, abdomen, chest, and arms. Officers also placed “transport

gloves” and metal handcuffs on him.

      Over the next twenty-eight days, Mr. Garrett remained in some form of

bodily restraint, including the chair, gloves, handcuffs, or a wrist-waist restraint

belt. During the long periods his hands were in the gloves, moisture caused

deterioration of the skin on his hands, which painfully molted when the gloves were

removed. Once, detention center staff cleaned the gloves with a commercial-grade

aerosol disinfectant and placed them back on Mr. Garrett’s hands, causing searing

pain to his already-raw skin.

      Mr. Garrett was sometimes permitted to choose the method of his restraint:

he could remain in the chair with the gloves and handcuffs, or he could use the

wrist-waist restraint belt with the gloves and handcuffs. Choosing the latter meant

being placed in an observation cell with bright fluorescent lights, where he was

made to keep his hands in view. He could only stand or lie on his back and could not

use a blanket. As such, he became sleep-deprived. To get rest, he would opt to be

strapped down in the chair.




                                           3
       Mr. Garrett also has a known seizure disorder, for which he was over-

prescribed medications, causing physical instability. When permitted to walk, he

would trip on stairs and cut his head and suffer headaches. On three occasions, he

lost consciousness in the chair. Once, his over-medicated, sleep-deprived, and

unconscious state caused him to vomit undigested food and aspirate the vomit while

restrained. Because of the restraints, he was unable to signal for help, though he

did receive it.

       At all times, Mr. Garrett remained in the highly trafficked and monitored

“booking area” of the detention center. It was “obvious to anyone observing . . . that

he was in a consistent state of crisis and experiencing excruciating discomfort,

severe sleep deprivation, and that his prolonged restraint (and lack of mental

health care) was causing [him] extreme mental and physical distress.” He was

unable to access certain services programs, and activities the detention center,

including telephone, in-person visitation, outdoor exercise, social interaction, and

medical “kite” and grievance systems. He pleaded with detention center staff and

medical personnel to be released from his restraints. He requested that Fremont

County and its personnel “modify” their restraint chair and soft restraint “policies,”

or “any associated actual practices or customs regarding [their] use,” which were

“inhumane, degrading, and a violation of his rights.” He sent detention center

personnel and medical staff formal grievances. But despite his pleas and mental

distress during this time, he received no “meaningful or timely” mental health




                                           4
treatment, intervention, consultation, or regular monitoring from his arrest until

mid-December.

      Around December 16, Mr. Garrett was transferred to the Colorado Mental

Health Institute for a competency evaluation in connection with his pending

charges. At the institute, his physical and mental health improved. He interacted

with others without incident, maintained his weight and nutrition, and managed

the side effects related to his medications. He asserts that he is “highly receptive to

meaningful treatment by appropriately-trained [sic] staff,” and “the restraints and

solitary confinement utilized by personnel at [the detention center] are absolutely

unnecessary provided that he has appropriate mental health treatment and

support.” Around January 17, 2017, Mr. Garrett was transferred back to the

detention center and returned to solitary confinement, where he suffered physical

health deterioration with significant weight loss, increased suicidal ideation, and

mental suffering. This confinement lasted several months, and he was only allowed

out of his cell for one hour per day.

      Mr. Garrett further alleges that on April 23, 2017, a few days after he

consulted with his counsel in this case, Defendant Brent Merlo, an officer in the

detention center, opened the cell door of an inmate who intended to harm Mr.

Garrett during a no-contact “lockdown.” That inmate “rushed [Mr. Garrett] and

physically engaged him.” On about April 25, detention center personnel did this

again during another lockdown, and the same inmate again attempted to harm him.

These actions were coordinated, facilitated, and encouraged by Defendant Justin



                                           5
Green. When the Mr. Garrett confronted officers about this retaliatory behavior, the

officers responded, on more than one occasion, that it was related to his intention to

file a lawsuit against detention center staff. Mr. Green specifically told Mr. Garrett

that “life would be hard” if he filed one. Detention center staff also began serving

Mr. Garrett cups of sausage grease for breakfast following his complaints about

small pieces of metal in his food.

       B. Allegations Concerning Defendants

       Defendants Brassfield, Merlo, and Green are the only defendants alleged by

name to have engaged in any specific conduct in the Amended Complaint. Those

three, and all other defendants are grouped into one or more of five categories and

tied to general allegations:

       (1)      “Fremont County Defendants”: The Board of County

Commissioners of the County of Fremont, Sheriff Allen Cooper (in his official

capacity), former Sheriff James Beicker (in his official capacity), and former Sheriff

Ty Martin (in his official capacity). These defendants are divisions of a municipality,

the latter of which is alleged to be the “final policymaker for Fremont County with

respect to all matters . . . , including the [detention center].”

       (2)      “Corporate Defendants”: Wellpath LLC, Correctional Healthcare

Companies, Inc.,2 Correct Care Solutions, LLC, CHC Companies, Inc., Great Peak

Healthcare Services, P.C., and Natcore Healthcare Industries, Inc. Mr. Garrett

alleges, on information and belief, these defendants have “contracted with Fremont


       2   This entity has not been served with process.

                                             6
County during the relevant time period through a direct contract or sub-contract

with another or related entity to provide medical services to inmates and pretrial

detainees at the [detention center] and supervise[] and implement[] such care.”

      Mr. Garrett alleges these defendants, acting under color of state law

pursuant to their contracts, maintained “policies and practices of systematic

isolation and solitary confinement of detainees in mental health crises, inadequate

staffing patterns, inadequate behavioral health assessment, diagnosis, and

intervention, inadequate mental health care and programming, and a pattern of

over-medicating and warehousing detainees in lieu of providing more

comprehensive interventions.”

      (3)    “Medical Provider Defendants”: Raymond Herr, M.D., Sharon

Allen, M.D., Stephanie Repshire, LPN, Kathleen Maestas, LPN, Peter Cedergreen,

L.P.C., Adam Beaty, R.N., Travis Waters, George Callahan, and Daniel Vaught. Mr.

Garrett alleges that these defendants, acting under color of state law, are “agent[s],

employee[s], and/or subcontractor[s] of one or more of the Corporate Defendants and

w[ere] responsible for providing medical care to [him] during his pretrial detention.”

Mr. Herr was a policymaker and Chief Medical Officer for several Corporate

Defendants. Mr. Garret alleges that “Defendants Vaught, Cedergre[e]n, Callahan,

Waters, and Beaty, among others providers . . . failed to properly assess and

monitor” him, “failed to properly address the acute side effects caused by over-

medication that resulted in [him] falling and injuring himself,” “fail[ed] to intervene

during periods of unnecessary and extremely harmful solitary confinement,” and



                                           7
“fail[ed] to provide reasonable mental health interventions despite [his] numerous

and desperate pleas.”

       (4)    “FCDC Personnel”3: James Beicker (individually), Ty Martin

(individually), Justin Green, John Rankin, Carrie Hammel, Sarah Brassfield,

Morgan Roquemore, Mackenzie Roquemore, Travis Taylor, Michael Moore, Amanda

Lucero, Andrea Hopkins, Stephen Kreuger, Jeremy Miller, John Ricci, Charlene

Combs, Brandon O’Grady, Cory Burton, Jaeson Watts, Caleb Chase, Brandon

Lovato, Brent Merlo, and Jordan Peters. Of these each of these defendants, Mr.

Barret alleges “[a]t all material times, this defendant was an agent and/or employee

of Fremont County, working at the Fremont County Detention Center, and acting

under color of state law.”

       (5)    “Individual Defendants”: Medical Provider Defendants and FCDC

Personnel combined. As a catch-all, Mr. Garrett alleges that “[e]ach of the

Individual Defendants named in this lawsuit and identified in the preceding

paragraphs were either (1) personally and actively involved . . . in direct observation

and . . . prolonged restraint, solitary confinement, and/or retaliation directed

towards the Plaintiff; (2) failed to intervene despite a duty and opportunity to do so;

or (3) otherwise acquiesced in the illegal conduct described.”




       3  Alternatively referred to in the Amended Complaint as “FCDC personnel,”
“FCDC staff,” “FCSO staff,” or “FCSO personnel” (see Doc. 14, at 14), and
unintentionally as “FSCO officers” (see, e.g., id. at 16), or casually as “officers.” (See,
e.g., id. at 17.)

                                             8
      C. Causes of Action and Procedural History

      Mr. Garrett filed the Complaint on November 11, 2018 and an Amended

Complaint on February 13, 2019. He alleges deliberate indifference to his serious

medical needs in violation of the Fourteenth Amendment against all Defendants;

excessive force in violation of the Fourteenth and Fourth Amendments against the

Individual Defendants; retaliation in violation of the First Amendment against

Defendants Merlo and Green; medical negligence against the Medical Provider

Defendants and Corporate Defendants; negligence in operation of a jail against the

Fremont County Defendants and Individual Defendants; and violations of the

Americans with Disabilities Act (“ADA”) and Rehabilitation Act against the

Fremont County Defendants. Defendants filed seven separate motions to dismiss on

May 17 and 21, 2019, on a host of grounds including qualified immunity, statute of

limitations, and failure to plausibly plead entitlement to relief. On June 25, 2019,

Magistrate Judge Scott T. Varholak stayed all discovery pending resolution of the

FCDC Personnel’s entitlement to qualified immunity. The motions to dismiss are

ripe for review. (See Docs. 64–69, 70–71, 85–97.)

II.   ANALYSIS

      A. General Pleading Standards

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” “[D]etailed factual allegations” are not required, Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), but the Rule calls for sufficient factual matter, accepted as



                                           9
true, to “state a claim to relief that is plausible on its face.” Id. at 570. “[A] formulaic

recitation of the elements of a cause of action will not do.” Id. at 555. “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 665 (2009). “The degree of specificity necessary to

establish plausibility and fair notice, and therefore the need to include sufficient

factual allegations, depends on context.” Robbins v. Oklahoma, 519 F.3d 1242, 1248

(10th Cir. 2008). “This requirement of plausibility serves not only to weed out

claims that do not (in the absence of additional allegations) have a reasonable

prospect of success, but also to inform the defendants of the actual grounds of the

claim against them.” Id.

       B. Section 1983 Claims Against Individual Defendants Other than
          Ms. Brassfield, Mr. Merlo, and Mr. Green.

       The Tenth Circuit warns that “complaints in [Section] 1983 cases against

individual government actors pose a greater likelihood of failures in notice and

plausibility because they typically include complex claims against multiple

defendants.” Id. at 1249. To plausibly state a claim, a plaintiff must “make clear

exactly who is alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him.” VanZandt v. Oklahoma Dept.

of Human Servs., 276 F. App’x 843, 848 (10th Cir. 2008) (emphasis in original)

(finding that plaintiff’s use of the phrase “the Defendants assigned to the Sequoyah

County office” had failed to individualize each of the defendant’s alleged misconduct

from the collective group); see also Robbins, 519 F.3d at 1250 (“Given the


                                            10
complaint’s use of either the collective term ‘Defendants’ or a list of defendants

named individually but with no distinction as to what acts are attributable to

whom, it is impossible for any of these individuals to ascertain what particular

unconstitutional acts they are alleged to have committed.”); Nasious v. Two

Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007) (to state a claim in

federal court, “a complaint must explain what each defendant did to him or her;

when the defendant did it; how the defendant’s action harmed him or her; and,

what specific legal right the plaintiff believes the defendant violated”). It is not for a

court to

             speculate as to the identity of the Defendants [certain]
             allegations are levied against as “the burden rests on the
             plaintiffs to provide fair notice of the grounds for the claims
             made against each of the defendants.” To carry their
             burden, plaintiffs under the Twombly standard must do
             more than generally use the collective term “defendants.”

             This Court, in Robbins, placed great importance on the
             need for a plaintiff to differentiate between the actions of
             each individual defendant and the actions of the group as
             a whole. This is because the purposes of plausibility, notice
             and gatekeeping, are best served by requiring plaintiffs to
             directly link an actual individual with the alleged improper
             conduct. When a plaintiff “fails to isolate the allegedly
             unconstitutional acts of each defendant,” adequate notice
             is not provided to each defendant.

VanZandt, 276 F. App’x at 848 (quoting Robbins, 519 F.3d at 1250).

      The Amended Complaint is largely based on what it calls a “collective

decision by Fremont County policy makers, individual officers, individual medical

providers, and private for-profit healthcare companies.” (Doc. 14, at 1.) This

assertion of collective responsibility is difficult to square with VanZandt and


                                            11
Robbins. Other than with respect to Ms. Brassfield, Mr. Merlo, and Mr. Green, the

Amended Complaint alleges no specific or discrete unconstitutional conduct by any

Individual Defendant. But Mr. Garrett nevertheless believes he has sufficiently

pleaded their involvement. He argues that, unlike in Robbins, he grouped the

Individual Defendants into clearly defined categories based on the relevant factual

assertions and claims for relief. But he provides no law supporting that he may

sidestep federal pleading requirements by roughly dividing defendants into groups

and generally averring that each was “personally and actively involved.”4 In

VanZandt, the Tenth Circuit rejected a similar attempt to partition a group of only

five individuals, saying that the plaintiff could not generally attribute certain

“misstatements” to the group without “isolate[ing] the allegedly unconstitutional

acts of each defendant.” Id. at 849.

      The absence of sufficient allegations is especially glaring where, as here, the

asserted constitutional violations require analysis of a defendant’s subjectively

culpable state of mind, see, e.g., Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005)

(deliberate indifference), or a fact-specific, totality-of-the-circumstances dive into a

defendant’s use of force, see, e.g., Havens v. Johnson, 783 F.3d 776, 781 (10th Cir.

2015) (excessive force). Looking at a few defendants at random from Mr. Garrett’s

list illustrates the point. Defendants Michael Moore and Amanda Lucero, for

example, are alleged Colorado residents and employees of Fremont County. Beyond




      4Much of the language Mr. Garrett cites on pleading standards comes from
pre-Twombly cases from other jurisdictions. (See Doc. 90, at 2–3; Doc. 80, at 3–4.)

                                           12
that, the Amended Complaint does not say the capacity of their employment; level

of responsibility; what, if any, actions they took or failed to take; or the mindset

either had with respect to Mr. Garrett. Taking another, Mr. Waters is alleged to be

a Colorado resident and a subcontractor of “one or more of the Corporate

Defendants,” who was responsible for medical care, and, “among other” persons, to

have generally failed to properly assess, monitor, and treat Mr. Garrett. This

exercise yields the same results with the dozens of other defendants on Mr.

Garrett’s list, save the three defendants noted above. Just as in Robbins, “[t]he

complaint makes no mention of which if any of these defendants had direct contact

with [the plaintiff], and for those defendants who had no direct contact, how they

might be individually liable for deprivations of [the plaintiff’s] constitutional

rights.” 519 F.3d at 1250. For failure to plausibly allege identifiable violations

committed by them, the constitutional claims against the majority of Individual

Defendants must be dismissed without prejudice.

      C. First, Fourth, and Fourteenth Amendment Claims against Ms.
         Brassfield, Mr. Merlo, and Mr. Green.

      The Court assumes, because they are included in the group of FCDC

Personnel, that Ms. Brassfield, Mr. Merlo, and Mr. Green are alleged to have

violated Mr. Garrett’s Fourth and Fourteenth Amendment Rights.5 Mr. Merlo and

Mr. Green are the only defendants in the First Amendment claim. Mr. Garrett


      5 The Court is required to make this assumption because, except for the First
Amendment Claim, no defendants are mentioned by name in any of the delineated
causes of action. (See, e.g., Doc. 14, at 30 (“FIRST CLAIM FOR RELIEF . . . Against
All Individual Defendants”).

                                           13
clarifies in his responses to the motions to dismiss that his Fourteenth Amendment

claim for deliberate indifference to serious medical needs stems from the

extraordinary restraint and isolation he underwent after he wounded himself,

together with the defendants’ subsequent failure to provide meaningful mental

health or medical care. (Doc. 87, at 5.)6 His briefing does not further clarify his other

theories regarding the First or Fourth Amendments.

      The Defendants argue they are protected from suit under the doctrine of

qualified immunity. A defendant’s invocation of qualified immunity imbues a

plaintiff with a heavy two-part burden. He must show (1) the facts support a

violation of a constitutional right, and (2) that right was “clearly established” at the

time of the defendant’s alleged misconduct. Saucier v. Katz, 533 U.S. 194 (2001);

Pearson v. Callahan, 555 U.S. 223 (2009) (permitting a court to analyze these

factors in any order); Cox v. Glanz, 800 F.3d 1231, 1245 (10th Cir. 2015). A plaintiff

may satisfy the clearly established portion of this burden “by identifying an on-point

Supreme Court or published Tenth Circuit decision; alternatively, ‘the clearly

established weight of authority from other courts must have found the law to be as

the plaintiff maintains.’” Cox, 800 F.3d at 1247 (quoting Quinn v. Young, 780 F.3d

998, 1005 (10th Cir. 2015); citing Weise v. Casper, 593 F.3d 1163, 1167 (10th Cir.




      6 Ms. Brassfield’s alleged incitation that Mr. Garrett should kill himself,
therefore, does not appear to be at play because it came earlier. The Amended
Complaint’s cause of action for deliberate indifference to serious medical needs
under the Fourteenth Amendment does not specify what conduct supports it. (Doc.
14, at 32–33.) The Court assumes, therefore, that Mr. Garrett’s clarification
represents the more precise statement of the claim.

                                           14
2010)). Qualified immunity applies unless the official’s conduct violated such a

clearly established right. Anderson v. Creighton, 483 U.S. 635, 640 (1987).

       Though these defendants clearly raised it, absent from Mr. Garrett’s briefing

is any mention of qualified immunity, or even any attempt to demonstrate how his

allegations, if true, carry the heavy associated burden. This failure is fatal to his

constitutional claims against the FCDC Personnel. See, e.g., Grusendorf v. City of

Oklahoma City, 816 F.2d 539, 545 (10th Cir. 1987) (declining to reverse judgment

by district court in favor of defendants, which deemed qualified immunity defense

confessed, after plaintiff failed to address it); Rodriguez v. Town of Eagle Bd. of

Trustees, No. 04-cv-1759, 2006 WL 3328040, at *4 (D. Colo. Nov. 15, 2006) (“In this

case, Plaintiffs have failed to respond to [Defendant’s] affirmative defense

of qualified immunity. Consequently, Plaintiffs have failed to meet their burden of

establishing that [Defendant] violated any of their constitutional rights.”); Roberts

v. Smotherman, No. CIV-06-136-F, 2006 WL 3166559, at *2 (W.D. Okla. Oct. 13,

2006) (“Because Plaintiff did not respond to Defendant’s claim of qualified

immunity, Defendant Smotherman is necessarily entitled to dismissal of the claims

against him.” (citing Gross v. Pirtle, 245 F.3d 1151, 1156 (10th Cir. 2001)); Smith v.

Bd. of Cty. Comm’rs of Oklahoma Cty., Okla., No. 10-cv-782, 2011 WL 3299072, at

*2 (W.D. Okla. Aug. 1, 2011) (“Plaintiffs have failed to respond to [the] qualified

immunity defense. . . . Therefore, [Defendant] is entitled to the dismissal of

Plaintiffs’ § 1983 claim.”).




                                           15
      Mr. Garrett provides, in fact, no defense whatsoever of his First or Fourth

Amendment claims—either inside or outside the context of qualified immunity. And

his limited conclusion regarding the Fourteenth Amendment protection is

indistinguishable from one which the Tenth Circuit has called “anemic” and does

nothing to define the contours of the clearly-established-right inquiry. Compare Am.

Compl. ¶ 155 (“Plaintiff had a clearly established right under the Fourteenth

Amendment to the U.S. Constitution to be free from deliberate indifference to his

known serious medical needs.”) with Cox, 800 F.3d at 1245–46 (“[Plaintiff] made no

more than an anemic attempt to carry this burden as to the clearly-established-law

question, merely asserting in bare-bones fashion that [the] constitutional ‘right to

adequate medical care and to be free from deliberate indifference ha[d] been clearly

established for decades.’”). The claims against the FCDC Personnel—including

those against Ms. Brassfield, Mr. Merlo, and Mr. Green—are therefore dismissed

without prejudice.

      D. Claim Against Fremont County Defendants and Corporate
         Defendants for Deliberate Indifference to Serious Medical Needs
         in Violation of the Fourteenth Amendment

          i. Underlying Protections Afforded

      Pretrial detainees, like Mr. Garrett, are entitled to the same degree of

protection regarding medical attention under the Fourteenth Amendment as that

afforded convicted inmates under the Eighth Amendment. Martin v. Bd. of Cty.

Comm’rs of Cty. of Pueblo, 909 F.2d 402, 406 (10th Cir. 1990); see also Barrie v.

Grand County, 119 F.3d 862, 867 (10th Cir. 1997) (“The constitutional protection



                                          16
against deliberate indifference to a prisoner’s serious medical needs. . . applies to

pretrial detainees through the due process clause of the Fourteenth Amendment.”).

The Fourteenth Amendment’s Due Process Clause, therefore, provides a cause of

action for injuries caused by prison officials’ “deliberate indifference to serious

medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (internal

quotation marks omitted).

      A claim of deliberate indifference to serious medical needs includes both an

objective and a subjective component. Mata, 427 F.3d at 751. The objective prong

examines whether the deprivation of care at issue was “‘sufficiently serious’ to be

cognizable under the Cruel and Unusual Punishment Clause.” Id. at 753. “The

subjective prong examines the state of mind of the defendant, asking whether ‘the

official kn[e]w of and disregard[ed] an excessive risk to inmate health or safety.’” Al-

Turki v. Robinson, 762 F.3d 1188, 1192 (10th Cir. 2014) (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)).

      On the objective prong, a “sufficiently serious medical need [i]s ‘one that has

been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.’”

Mata, 427 F.3d at 753 (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir.

2000)). Under the subjective prong, “the responsible official must have a sufficiently

culpable state of mind.” McClendon v. City of Albuquerque, 79 F.3d 1014, 1022 (10th

Cir. 1996). A pre-trial detainee in a county jail “does not have a claim against his

custodian for failure to provide adequate medical attention unless the custodian



                                           17
knows of the risk involved, and is ‘deliberately indifferent’ thereto.” Barrie, 119 F.3d

at 868–69. The subjective mental state necessary is something akin to criminal

recklessness. “The official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Farmer, 511 U.S. at 836–37. “It is obduracy and wantonness,

not inadvertence or error in good faith, that characterize the conduct prohibited.”

Whitley v. Albers, 475 U.S. 312, 319 (1986). “[C]laims sounding in negligence or

medical malpractice” are not enough. Sherman v. Klenke, 653 F. App’x 580, 586

(10th Cir. 2016) (quoting Farmer, 511 U.S. at 838).

          ii. Entity Liability in General

      Section 1983 creates a cause of action for constitutional violations by public

entities. In Monell v. Dep’t of Soc. Servs. of City of New York, the Supreme Court

enunciated relevant liability standard for such entities: A plaintiff must identify “a

government’s policy or custom” that caused the injury. 436 U.S. 658, 694 (1978). To

state a claim, a plaintiff must plausibly allege three components: (1) official policy

or custom, (2) causation, and (3) state of mind. Schneider v. City of Grand Junction

Police Dep’t, 717 F.3d 760, 769–70 (10th Cir. 2013). Private entities may be held

responsible for any constitutional harms caused by their employees acting under

color of state law. Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003)

(finding Monell and its progeny applicable to private defendants acting under color

of state law); see also Smedley v. Corr. Corp. of Am., 175 F. App’x 943, 946 (10th Cir.




                                           18
2005) (“[I]t is now well settled that Monell also extends to private defendants sued

under § 1983.”)

              a. Official Policy or Custom

       In Monell, the Supreme Court found that “Congress did not intend

municipalities to be held liable unless action pursuant to official municipal policy of

some nature caused a constitutional tort.” 436 U.S. at 691. “[I]t is when execution of

a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that

the government as an entity is responsible under § 1983.” Id. at 694. “The ‘official

policy’ requirement was intended to distinguish acts of the municipality from acts of

employees of the municipality, and thereby make clear that municipal liability is

limited to action for which the municipality is actually responsible.” Pembaur v.

City of Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original). And even though

municipal liability is not identical to respondeat superior liability, there can be no

such liability absent the commission of a constitutional tort by a municipal

employee. Myers v. Bd. of Cnty. Comm’rs of Oklahoma Cnty., 151 F.3d 1313, 1316

(10th Cir. 1998). A challenged practice may be deemed an official policy or custom

for Section 1983 municipal-liability purposes if it is a formally promulgated policy, a

well-settled custom or practice, a final decision by a municipal policymaker, or

deliberately indifferent training or supervision. Schneider, 717 F.3d at 770. A

plaintiff must show that the policy was enacted or maintained with deliberate

indifference to an almost inevitable constitutional injury. See Brown v. County



                                            19
Commissioners of Bryan Cty., Okla., 520 U.S. 397, 403 (1997); see also City of

Canton v. Harris, 489 U.S. 378, 389 (1989).

              b. Causation

       To establish causation, the challenged policy or practice must be “closely

related to the violation of the plaintiff’s federally protected right.” Id. This

requirement is satisfied if the plaintiff shows that “the municipality was the

‘moving force’ behind the injury alleged.” Brown, 520 U.S. at 404. A plaintiff must

“demonstrate a direct causal link between the municipal action and the deprivation

of federal rights.” Id. And municipal liability in a Section 1983 case cannot be

established on a theory of vicarious liability. “Where a plaintiff claims that the

municipality has not directly inflicted an injury, but nonetheless has caused an

employee to do so, rigorous standards of culpability and causation must be applied

to ensure that the municipality is not held liable solely for the actions of its

employee.” Id. at 405. “The causation element is applied with especial rigor when

the municipal policy or practice is itself not unconstitutional, for example, when the

municipal liability claim is based upon inadequate training, supervision, and

deficiencies in hiring.” Schneider, 717 F.3d at 770.

              c. State of Mind

       “[A] plaintiff seeking to establish municipal liability on the theory that a

facially lawful municipal action has led an employee to violate a plaintiff’s rights

must demonstrate that the municipal action was taken with ‘deliberate indifference’

as to its known or obvious consequences.” Brown, 520 U.S. at 407; see also City of



                                            20
Canton, 489 U.S. at 389. The deliberate indifference standard may be satisfied

when the municipality has actual or constructive notice that its action or failure to

act is substantially certain to result in a constitutional violation, and it consciously

or deliberately chooses to disregard the risk of harm. In most instances, notice can

be established by proving the existence of a pattern of tortious conduct. In a narrow

range of circumstances, however, “deliberate indifference may be found absent a

pattern of unconstitutional behavior if a violation of federal rights is a ‘highly

predictable’ or ‘plainly obvious’ consequence of a municipality’s action or inaction[.]”

Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir. 1998) (internal citations

omitted).

            iii. Section 1983 Monell Claims

      These claims implicate the Corporate Defendants and Fremont County

Defendants. The Fremont County Defendants include several current and former

Fremont County Sheriffs in their official capacities (referred to here singularly as

“Sheriff”), as well as the Board of County Commissioners (“Board”). The Corporate

Defendants are a group of six medical provider companies—contractors,

subcontractors, and successors—lumped together by fact of their service

relationship with the detention center managed by the Sheriff. The relevant cause

of action asserts “failures in training, supervision, and policy regarding providing

necessary medical supervision, care, and intervention.” These defendants are not

alleged to have personally participated in any of the events at issue. The question is




                                           21
whether a policy or practice, deliberate indifference, the involvement these entities’

personnel, and causation are adequately alleged.

      The pleading problems that plague the allegations against the mass of

individuals also infect the claims against these employers. The Amended

Complaint, without attributing them to any defendant, speaks generally about

policies or practices of placing mentally ill persons in solitary confinement or

restraining them to prevent self-harm. But there are no allegations suggesting that,

if proven, such policies are unconstitutional or, at the very least, maintained with

deliberate indifference to known or obvious unconstitutional consequences. And it is

unclear which defendant’s policies might be at issue. When there are specific

allegations of mistreatment, it is not clear which entity or entities’ agents are

alleged to have placed Mr. Garrett in solitary confinement, over-medicated him,

restrained him, fed him sausage grease, made him go without a blanket, or

committed any other conduct. See Myers, 151 F.3d at 1316 (noting that a plaintiff

must prove that an employee of the policymaker committed a constitutional

violation, or else the policymaker cannot be liable). The allegations of general

failures to train and supervise fail for the same reasons. As with the majority of

Individual Defendants, the Amended Complaint makes no attempt to parse the

conduct of these defendants into identifiable actions attributable to any one of them.

The Amended Complaint thus fails to demonstrate which, if any, entity’s policy or

practice was the moving force behind the unconstitutional result. See Brown, 520

U.S. at 404. The Monell claims are accordingly dismissed without prejudice.



                                           22
      There is also dispute as to whether the Board is a proper defendant at all

because, as the Board argues, it has no policy-making authority over the Sheriff and

his FCDC Personnel deputies. Because the Court dismisses on other grounds, it

need not address this dispute at this time.

      E. Claims for Medical Negligence

      None of the Medical Provider Defendants is specifically alleged to have

committed any particular wrong. Nor does the Amended Complaint even allege

which provider works for which company and in what capacity. The medical

negligence claim against the Corporate Defendants generally alleges their vicarious

liability for the conduct of their employees and, separately, a failure to exercise

reasonable care in the training and supervision of them. Claims under these

theories cannot proceed without viable claims against the employees at issue, which

cannot proceed without fair notice of their nature. Under these circumstances, the

Corporate Defendants cannot be liable for conduct by, or be said to have failed to

adequately train, unspecified personnel. These claims are dismissed without

prejudice.

      F. Claims for Violations of the ADA and Rehabilitation Act

      The Americans with Disabilities Act (“ADA”) prohibits discrimination by

public entities on the basis of disability. The Rehabilitation Act prohibits such

discrimination by recipients of federal funding. The ADA requires that the

detention facility provide people with disabilities “meaningful access” to its

programs and services. Robertson v. Las Animas Cty. Sheriff’s Dep’t, 500 F.3d 1185,



                                           23
1195 (10th Cir. 2007). To state a claim under the ADA (and the Rehabilitation Act)7

a “plaintiff must allege that: (1) he is a qualified individual with a disability, (2) he

was excluded from participation in or denied the benefits of a public entity’s

services, programs, or activities, and (3) such exclusion, denial of benefits, or

discrimination was by reason of a disability.” Id. at 1193.

      Mr. Garrett asserts these claims against the Fremont County Defendants.

There is no present dispute concerning his allegations on the first two elements—

disability and denial of benefits—but defendants argue that official actions taken in

response to disruptive or dangerous conduct are not sufficient to show

discrimination caused by a disability even if the conduct itself may have been

caused by a disability. See Hughes v. Colorado Dep’t of Corr., 594 F. Supp. 2d 1226,

1243 (D. Colo. 2009). The Fremont County Defendants also posit “a defense to a

charge of [disability] discrimination if a [claimant] poses a direct threat to the

health or safety of himself or others.” Borgialli v. Thunder Basin Coal Co., 235 F.3d

1284, 1290–91 (10th Cir. 2000); see also 28 C.F.R. § 35.139(a) (“This part does not

require a public entity to permit an individual to participate in or benefit from the

services, programs, or activities of that public entity when that individual poses a

direct threat to the health or safety of others.”).




      7 “‘The Rehabilitation Act is materially identical to and the model for the
ADA,’ the elements are the same except that the Rehabilitation Act requires that
defendant receive federal funds.” Anderson v. Colo. Dep’t of Corr., 848 F. Supp. 2d
1291, 1300 (D. Colo. 2012) (quoting Crawford v. Ind. Dep’t of Corr., 115 F.3d 481,
483 (7th Cir. 1997)).

                                            24
       In Hughes, cited by defendants, a parolee with bi-polar disorder and

schizophrenia walked off the residential community grounds in which he was

required to live. Authorities arrested Hughes and the parole board argued for

revocation of his parole. Hughes then claimed the parole board had denied him the

benefits of completing his sentence on parole in violation of the ADA. In granting

the board’s motion to dismiss on this claim, the court refused to require differential

treatment, despite the plaintiff’s disability: “even if continuation of Hughes’[s]

parole—a matter wholly within the Parole Board’s discretion—could be considered

one of the ‘benefits of the services, programs or activities’ offered . . . , there is no

indication Hughes was subject to different disciplinary standards than other non-

disabled parole violators.” Id. at 1242–43. Mr. Garrett does not address Hughes. He

just argues that he was not permitted the benefits of certain programs that he

asserts would have served him better. “Plaintiff believes the [ ] discipline should

have been meted out with a consideration of his disability.” Id. at 1243 (quoting

Scherer v. Pennsylvania Dept. of Corr., No. 3:2004–191, 2007 WL 4111412 (W.D. Pa.

Nov. 16, 2007)).

       Mr. Garrett was not disciplined, but it is apparent, from the face of the

Amended Complaint, that he was unstable and a danger to himself, which is why he

was restrained. There is no suggestion he was mistreated because any defendant

harbored animus over his disability. Mr. Garrett does not argue that non-disabled

detainees would have access to additional or better services or programs.

Essentially, like Hughes, he asks for access to additional services or programs based



                                             25
on his disability. The ADA does not require them. He must not only allege that he

was deprived of certain programs or services that others have access to, but that

such deprivation was accompanied by discriminatory animus. See, e.g., Stiles v.

Judd, No. 8:12-cv-02375-T-27, 2013 WL 4714402, at *8–*9 (M.D. Fla. Aug. 30, 2013)

(finding isolation and extended periods of restraint following attempted suicide,

without animus, insufficient to state an ADA claim); Lara-Grimaldi v. Cty. of

Putnam, No. 17-cv-622, 2018 WL 1626348, at *21 (S.D.N.Y. Mar. 29, 2018)

(dismissing ADA claims where the plaintiff “merely contends that [she] was not

property treated for her physical and mental health issues and addiction, not that

she was mistreated because of them.”) (emphasis in original).

      The picture Mr. Garrett’s Amended Complaint paints is an ugly one, but it

fails to allege than any of the alleged failings in his detention and treatment were

informed by any degree of actual animus against him, or “by reason of” his

condition. At worst, the allegations demonstrate that persons at the detention

center did not know of, or possess, any reasonable alternative course of action to

prevent additional self-harm. There is no indication that, even if he were entitled to

specialized treatment, Mr. Garrett was subject to different standards than would

have been afforded to other non-disabled persons with a demonstrated aim to self-

harm. For these reasons, the ADA and Rehabilitation Act claims are dismissed

without prejudice.




                                          26
         G. Claim for Negligent Operation of a Jail

         Mr. Garrett asserted a claim against the FCDC Personnel, Fremont County,

and the Medical Provider Defendants for negligence in the operation of a jail. The

decision whether to exercise pendent jurisdiction over state law claims, even after

dismissal of every foundational federal claim, has traditionally been a matter

within the court’s discretion. United Mine Workers of America v. Gibbs, 383 U.S.

715, 726 (1966); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (“A

district court’s decision whether to exercise that jurisdiction after dismissing every

claim over which it had original jurisdiction is purely discretionary.”). The Court

applies state substantive law over state law claims in a federal question lawsuit.

BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089, 1103 (10th Cir.

1999).

         As the FCDC Personnel correctly assert, and Mr. Garrett agrees, the statute

of limitations for a negligence claim against a sheriff, deputy, “or any other law

enforcement authority,” is one year. Colo. Rev. Stat. § 13-80-103(1)(c); see also

Mercer v. Peterson, No. 09–cv–00654, 2011 WL 2581515, at *13 (D. Colo. Apr. 6,

2011) (“The term sheriffs ‘includes the whole class of officers performing the duties

of the office of sheriff,’ including deputy sheriffs.”) (citing Bailey v. Clausen, 557

P.2d 1207, 1211 (Colo. 1976)). The parties agree this claim is untimely. The Court

dismisses it with prejudice.8


        To the extent that the claim was brought separately against the County (see
         8

Doc. 14, at 38–39 (asserting official capacity claims against county personnel)), it is
also dismissed with prejudice because it has no direct authority over the jail
independent of the Sheriff. See Archuleta v. Adams County Bd. Of Cty. Com’rs, No.
                                            27
III.   CONCLUSION

       For the foregoing reasons, the entire Amended Complaint (Doc. 14) is

DISMISSED WITHOUT PREJUDICE, except for Claim Six (Negligence in the

Operation of a Jail), which is DISMISSED WITH PREJUDICE with respect to

the Fremont County Defendants and FCDC Personnel. Plaintiff may file a second

amended complaint within fourteen days of the entry of this order. If filed, such an

amended complaint will comply with federal pleading standards as set forth herein.


       Dated: August 23, 2019.


                                        BY THE COURT:


                                        /s/ Daniel D. Domenico
                                        Daniel D. Domenico
                                        United States District Judge




07-cv-2515, 2011 WL 3799029, at *10 (D. Colo. June 14, 2011) (“A Board of County
Commissioners has certain enumerated powers and operation of the jail is not one
of them”) (citing Colo. Rev. Stat. § 30-11-107)). With respect to the Medical Provider
Defendants, they are not alleged to have been involved with the operation of the
jail. If they were, the pleadings suggest that they would be “law enforcement
officers” for purposes of the statute of limitations. See Nieto v. State, 952 P.2d 834,
839 (Colo. App. 1997), aff’d in part, rev’d in part, 993 P.2d 493 (Colo. 2000) (“We
therefore conclude the operation of a correctional facility for purposes of § 24–10–
106(1)(b) includes the provision of medical care necessary for basic health.”). Mr.
Garrett’s position as to whether claims against the Medical Provider Defendants
were “performing the duties of the office of sheriff” is unclear and should also be
dismissed.

                                          28
